Name: Commission Regulation (EEC) No 3371/84 of 30 November 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce
 Date Published: nan

 1 . 12 . 84 Official Journal of the European Communities No L 313/45 COMMISSION REGULATION (EEC) No 3371 /84 of 30 November 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products Whereas Commission Regulation (EEC) No 1767/82 0, as last amended by Regulation (EEC) No 2239/84 (6), should be adjusted to take account of the new terms on which the said products may be imported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III to Regulation (EEC) No 1767/82 are hereby amended as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1984 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (') as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (7 ) thereof, Whereas Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ( 3) has been amended by Regulation (EEC) No 3340/84 (4) to allow the implementation of a new set of import arrangements for certain cheeses imported from Australia and New Zealand ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 329, 24 . 12 . 1979 , p. 1 . (4 OJ No L 312, 30 . 11 . 1984 , p. 5 . 0 OJ No L 196, 5 . 7 . 1982, p . 1 . ( 6) OJ No L 205, 1 . 8 . 1984, p . 42 . No L 313/46 Official Journal of the European Communities 1 . 12. 84 ANNEX 1 . Items (e) and (f) in Annex I are replaced by the following : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg net weight (e) ex 04.04 E I b) 1 Whole Cheddar cheeses, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least three months, subject to an annual tariff quota of 9 000 tonnes Australia, New Zealand 15,00 (f) ex 04.04 E I b) 1 and ex 04.04 E I b) 2  Cheddar  Other cheeses falling within subhead ­ ing 04.04 E I b) 2, intended for proces ­ sing, subject to an annual tariff quota of 3 500 tonnes Australia, New Zealand 15,00' 2. In Annex III , item F. 5 is replaced by the following : '5 . Box 16 by specifying the period for which the quota is valid .' 3 . In Annex III , item G. 3 is replaced by the following : '3 . Box 16 by specifying the period for which the quota is valid.' 4. In Annex III , item L. 2 is replaced by the following : ' 2 . Box 16 by specifying the period for which the quota is valid.'